    8:19-cv-00035-RFR-MDN Doc # 13 Filed: 04/03/19 Page 1 of 2 - Page ID # 46



                          And I’ve IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

TINA L. NICHOLS, an individual,
                                                     Case No. 8:19-cv-35
                  Plaintiff,

         v.
                                                         DEFENDANT JONES LANG
FIRST DATA CORPORATION, a Delaware                      LASALLE AMERICAS, INC.’S
Limited Liability Corporation,                             MOTION TO DISMISS

and

JONES LANG LASALLE AMERICAS, INC., a
Maryland Corporation

                   Defendants.

         Defendant Jones Lang LaSalle Americas, Inc. (“JLL”), by and through its counsel of

record and pursuant to Federal Rule of Civil Procedure 12(b)(6) and NECivR 7.1, hereby moves

to dismiss Plaintiff Tina L. Nichols’ First Amended Complaint against JLL because Plaintiff fails

to state a claim upon which relief may be granted. In support of this Motion, JLL relies on its

Brief in Support of Motion to Dismiss, submitted contemporaneously herewith.

         Dated this 3rd day of April, 2019.

                                                    JONES LANG LASALLE AMERICAS,
                                                    INC., Defendant.

                                              By:    /s/Kamron Hasan
                                                    Marnie A. Jensen (#22380)
                                                    Kamron Hasan (#25404)
                                                    HUSCH BLACKWELL LLP
                                                    13330 California St., Ste. 200
                                                    Omaha, NE 68154
                                                    Telephone: (402) 964-5000
                                                    Facsimile: (402) 964-5050
                                                    marnie.jensen@huschblackwell.com
                                                    kamron.hasan@huschblackwell.com




                                                1
DocID: 4844-1141-8765.1
    8:19-cv-00035-RFR-MDN Doc # 13 Filed: 04/03/19 Page 2 of 2 - Page ID # 47




                                                     Attorneys for Jones Lang LaSalle Americas,
                                                     Inc.


                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 3rd day of April, 2019, the foregoing

document was electronically filed with Clerk of the Court using the CM/ECF system which sent

electronic notification of such filing to all CM/ECF Participants.



                                                     /s/Kamron Hasan




                                                 2
DocID: 4844-1141-8765.1
